Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 10/12/2022 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action dated on 7/13/2022. 
Claim Status
Claims 1, 5-9 and 13-17 are pending.
Claims 2-4 and 10-12 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 10/12/2022, have been fully considered, but the arguments are not persuasive as following:
Applicant argues that Kumar’s Figures 2 to 7 shows the Ti layer disclosed in paragraph 26 is split into the first Ti layer 120 and the second Ti layer 130, and the TiN layer is split into the first TiN layer 122 and the second TiN layer 132. Wherein, the second TiN layer 132 is superimposed on the surface of the second Ti layer 130, and the second Ti layer 130 and the second TiN layer 132 will be superimposed to form a second barrier layer set; Therefore, Applicant submits that this is different from the second TiN sub-layer 52 of the instant application that is directly superimposed on the surface of the first TiN sub-layer 51 in pages 9-10. However, Examiner likes to indicate that the claim limitation does not say the second TiN sub-layer 52 of the instant application is directly superimposed on the surface of the first TiN sub-layer 51. And the claim limitation does not prohibit the Kumar’s the second Ti layer 130 in the contact either. Regarding the recitation of “the size of grains of the TiN sub-layer subjected to the annealing treatment is limited to make the tungsten seed layer be a continuous structure” in claim 1, “the size of grains of the TiN sub-layer subjected to …” is intended to be used in an apparatus claim, it is not distinct from a the prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim, see Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), in MPEP 2114 II. The tungsten seed layer 22a taught by Futase is a continuous structure.  Therefore, the arguments are not persuasive. All other arguments on annealing related features are taught by Kumar in combination of Futase and Oshimo, see detail below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aditya Kumar et al., (US 2019/0067098 A1, of record, hereinafter Kumar) in view of Takuya Futase, (US 2010/0227472 A1, of record, hereinafter Futase) and in further view of Kentaro Oshimo et al., (US 2015/0011087 A1, of record, hereinafter Oshimo).
Regarding claim 1, Kumar discloses a contact (in Fig. 7),
wherein the contact comprises a contact opening (118), and a Ti layer (metal layer 120 may include Ti described in [0019]), a glue layer (nitride barrier layer 122, 132 may include TiN described in [0020 and 0023] function as the glue layer) and a tungsten layer (conductor 140 may include tungsten described in [0025]) which completely fill the contact opening (118); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Kumar’s Fig. 7, annotated. 
the contact opening (118) passes through an interlayer film (dielectric layer 112), the interlayer film (112) is formed on a silicon substrate (110 may include silicon described in [0013]), and a bottom of the contact opening (bottom of 118) exposes a surface of the silicon substrate (surface of 110); 
the Ti layer (120) covers the bottom and side surfaces of the contact opening (of 118); the Ti layer (120) is subjected to an annealing treatment (annealing treatment 124 in Fig. 4 described in [0021]), and the annealing treatment makes the Ti layer (120) and the silicon substrate (110) at the bottom of the contact opening (118) experience a silicification reaction to form a TiSi layer (126); 
…
the glue layer (122, 132) consists of a TiN layer (122, 132) which is divided into a plurality of TiN sub-layers (122, 132), part of the TiN sub-layers (122 of the 122, 132) are subjected to the annealing treatment of the Ti layer (the annealing treatment 124 in Fig. 4 of the 120), …
wherein the TiN layer (122, 132) is divided into two TiN sub-layers (122, 132), a first TiN sub-layer (122) covers a surface of the Ti layer (of the 120), a second TiN sub-layer (132) covers a surface of the first TiN sub-layer (of the 122), the first TiN sub-layer (122) is subjected to the annealing treatment (the annealing treatment 124 in Fig. 4), the second TiN sub-layer (132) is not subjected to the annealing treatment (the 132 in the annealing treatment 124 in Fig. 4) and the second TiN sub-layer (132 in Fig. 6) is formed after the annealing treatment is completed (after the annealing treatment 124),  
or …. the Ti layer (the 120) is divided into a plurality of Ti sub-layers (a plurality of Ti sub-layers 120, 130. The 130 made of Ti in Fig. 7 described in [0022]), the TiN sub-layers (122, 132) are spaced apart by the corresponding Ti sub-layers (130 of the 120, 130), and a first Ti sub-layer (120) is located at a bottommost layer and contacts the silicon substrate (110) at the bottom of the contact opening (of 118) to form the TiSi layer (the 126 as shown in Fig. 3-4); wherein the TiN layer (122, 132 in Fig. 7) is divided into two TiN sub-layers (122, 132), the Ti layer (120, 130) is divided into two Ti sub-layers (120, 130), a first TiN sub-layer (122) covers the surface of the first Ti sub-layer (of 120), a second Ti sub-layer (130) covers the surface of the first TiN sub-layer (of 122), and a second TiN sub-layer (132) covers the surface of the second Ti sub-layer (of 130);
Kumar does not expressly disclose the tungsten layer (140) comprises a tungsten seed layer and a tungsten body layer (140); the tungsten seed layer covers a surface of the glue layer (of 122, 132); … grains of the TiN sub-layers (of 122, 132) subjected to the annealing treatment (the annealing treatment 124) become larger after the annealing treatment; … or, the TiN sub-layers (122, 132) are all subjected to the annealing treatment; … a size of grains of the TiN sub-layers (size of grains of the 122, 132) subjected to the annealing treatment is limited by a thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make the tungsten seed layer be a continuous structure.
However, in the same semiconductor device field of endeavor, Futase discloses a tungsten film 22 comprises a blanket tungsten film 22b and a tungsten nuclear (seed) film 22a covering a TiN film 21c in Fig. 13 described in [0160]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Futase’s Fig. 13, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a tungsten seed layer under Kumar’s tungsten layer according to Futase’s teaching to help tungsten layer growth. 
Kumar modified by Futase does not expressly disclose grains of a TiN sub-layers (of 122, 132) subjected to the annealing treatment (the annealing treatment 124) become larger after the annealing treatment; … or, the TiN sub-layers (122, 132) are all subjected to the annealing treatment, … and a size of the grains of the TiN sub-layers (size of the grains of the 122, 132) subjected to the annealing treatment is limited by a thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make the tungsten seed layer be a continuous structure.
However, in the same semiconductor device field of endeavor, Oshimo discloses increasing a grain size of TiN film by annealing the TiN film to obtain low-resistance described in [0058].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Kumar’s TiN layers subjected to an annealing treatment to increase the grains size to obtain low-resistance of TiN layers as described by Oshimo.
Kumar modified by (Futase and Oshimo) does not expressly disclose a size of grains of the TiN sub-layers (size of grains of the 122, 132) subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make the tungsten seed layer be a continuous structure. 
However, the recitations of “the size of the grains of the TiN sub-layers subjected to…” are intended to be employed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add these recitations (“a size of the grains of the TiN sub-layers subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make the tungsten seed layer be a continuous structure”) into the claim.
Regarding claim 5, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 1, 
wherein, when the Ti layer (Kumar’s 120) is a single-layer structure (Kumar’s 120), a thickness of the Ti layer (of Kumar’s 120) is 60Å-120Å (40-100 Angstroms described in [0019]), 
a total thickness of the TiN layer (Kumar’s 122, 132) is 20Å-40Å (Kumar’s 122 maybe in 10-30 Å described in [0020] and Kumar’s 132 maybe in 20-60 Å described in [0024]. Therefore, the total thickness is 20-100 Å, overlapping with the claimed range). 
 a thickness of the first TiN sub-layer (Kumar’s 122) is 10Å-20Å (in 10-30 Å described in [0020]), and 
a thickness of the second TiN sub-layer (Kumar’s 132) is 10Å-20Å (in 20-60 Å described in [0024]).  
Regarding claim 6, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 1, 
wherein, when the TiN layer (Kumar’s 120, 130) is divided into two TiN sub-layers (Kumar’s 120, 130), a thickness of the Ti layer (Kumar’s 120, 130 as addressed in claim 1) is 60Å-120Å (Kumar’s 120 maybe in 40-100 Å described in [0019] and Kumar’s 130 maybe in 1-35 Å described in [0022]. Therefore, the total thickness is 41-135 Å, overlapping with the claimed range), 
a thickness of the first Ti sub-layer (Kumar’s 120) is 40Å-100Å (40-100 Å described in [0019]), 
a thickness of the second Ti sub-layer (Kumar’s 130) is 10Å-20Å (1-35 Å described in [0022]), 
a total thickness of the TiN layer (Kumar’s 122, 132) is 20Å-40Å (Kumar’s 122 maybe in 10-30 Å described in [0020] and Kumar’s 132 maybe in 20-60 Å described in [0024]. Therefore, the total thickness is 20-100 Å, overlapping with the claimed range). 
 a thickness of the first TiN sub-layer (Kumar’s 122) is 10Å-20Å (in 10-30 Å described in [0020]), and 
a thickness of the second TiN sub-layer (Kumar’s 132) is 10Å-20Å (in 20-60 Å described in [0024]).
Regarding claim 7, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 1, 
wherein a semiconductor device is formed on the silicon substrate (a semiconductor device on Kumar’s 110 as described in [0003]),
Kumar modified by (Futase and Oshimo) does not expressly discloses a technology node of the semiconductor device (Kumar’s semiconductor device) is less than 14nm.
However, this is the recitation of intended to be employed (the semiconductor device is intended to be employed in technology node less than 14nm). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add this recitation (“the technology node of the semiconductor device is less than 14nm”) into the claim.
Regarding claim 8, Kumar modified by (Futase and Oshimo) discloses the contact according to claim 7, 
wherein the semiconductor device (Kumar’s semiconductor device) comprises a FinFET (semiconductor device comprising FinFET is well known).  
Regarding claim 9, Kumar discloses a method of making a contact (in Fig. 7),
wherein the method for making the contact comprises the following steps: 
step 1: providing a silicon substrate (110 may include silicon described in [0013]) formed with an interlayer film (dielectric layer 112) on a surface (of 110) and forming a contact opening (118) passing through the interlayer film (112), a bottom of the contact opening (bottom of 118) exposing a surface of the silicon substrate (the surface of 110) 
Step 2: forming a superposition structure of a Ti layer (metal layer 120 may include Ti described in [0019]) and a glue layer (nitride barrier layer 122, 132 may include TiN described in [0020 and 0023] function as the glue layer), 
the Ti layer (120) covers the bottom and side surfaces of the contact opening (of 118);
after growth of the Ti layer (120), step 2 comprising a sub-step of performing an annealing treatment (annealing treatment 124 in Fig. 4 described in [0021]), the annealing treatment making the Ti layer (120) and the silicon substrate (110) at the bottom of the contact opening (118) experience a silicification reaction to form a TiSi layer (126);
the glue layer (122, 132) consisting of a TiN layer (122, 132), the TiN layer (122, 132) being divided into a plurality of TiN sub-layers (122, 132), part of the TiN sub-layers (122 of the 122, 132) are subjected to the annealing treatment of the Ti layer (the annealing treatment 124 in Fig. 4 of the 120), …
wherein the TiN layer (122, 132) is divided into two TiN sub-layers (122, 132), a first TiN sub-layer (122) covers a surface of the Ti layer (of the 120), a second TiN sub-layer (132) covers a surface of the first TiN sub-layer (of the 122), the first TiN sub-layer (122) is subjected to the annealing treatment (the annealing treatment 124 in Fig. 4), the second TiN sub-layer (132) is not subjected to the annealing treatment (the 132 in the annealing treatment 124 in Fig. 4) and the second TiN sub-layer (132 in Fig. 6) is formed after the annealing treatment is completed (after the annealing treatment 124),  
or …. the Ti layer (the 120) is divided into a plurality of Ti sub-layers (a plurality of Ti sub-layers 120, 130. The 130 made of Ti in Fig. 7 described in [0022]), the TiN sub-layers (122, 132) are spaced apart by the corresponding Ti sub-layers (130 of the 120, 130), and a first Ti sub-layer (120) is located at a bottommost layer and contacts the silicon substrate (110) at the bottom of the contact opening (of 118) to form the TiSi layer (the 126 as shown in Fig. 3-4); wherein the TiN layer (122, 132 in Fig. 7) is divided into two TiN sub-layers (122, 132), the Ti layer (120, 130) is divided into two Ti sub-layers (120, 130), a first TiN sub-layer (122) covers the surface of the first Ti sub-layer (of 120), a second Ti sub-layer (130) covers the surface of the first TiN sub-layer (of 122), and a second TiN sub-layer (132) covers the surface of the second Ti sub-layer (of 130); and
…
step 4: forming a tungsten body layer (conductor 140 may include tungsten described in [0025]) … to form a tungsten layer (140); the Ti layer (120), the glue layer (122, 132) and the tungsten layer (140) completely filling the contact opening (118), 
Kumar does not expressly disclose grains of a TiN sub-layers (122, 132) subjected to the annealing treatment (the annealing treatment 124 in Fig. 4) becoming larger after the annealing treatment; or, the TiN sub-layers (122, 132) are all subjected to the annealing treatment …; a size of the grains of the TiN sub-layers (size of grains of the 122, 132) subjected to the annealing treatment being limited by a thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers (size of grains of the 122, 132) subjected to the annealing treatment being limited to make a subsequently grown tungsten seed layer be a continuous structure; step 3: forming a tungsten seed layer, the tungsten seed layer covering a surface of the glue layer (of 122, 132); and in step 4: the tungsten seed layer and the tungsten body layer (140) being superposed to form the tungsten layer (140); 
However, in the same semiconductor device field of endeavor, Futase discloses a tungsten film 22 comprises a blanket tungsten film 22b and a tungsten nuclear (seed) film 22a covering a TiN film 21c in Fig. 13 described in [0160]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a tungsten seed layer under Kumar’s tungsten layer according to Futase’s teaching to help tungsten layer growth. 
Kumar modified by Futase does not expressly disclose all or part of the TiN sub-layers (122, 132) are subjected to an annealing treatment, and grains of the TiN sub-layers (122, 132) subjected to the annealing treatment become larger after the annealing treatment; a size of the grains of the TiN sub-layers (size of the grains of the 122, 132) subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment being limited to make a subsequently grown tungsten seed layer be a continuous structure.
However, in the same semiconductor device field of endeavor, Oshimo discloses increasing a grain size of TiN film by annealing the TiN film to obtain low-resistance described in [0058].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Kumar’s TiN layers subjected to an annealing treatment to increase the grains size to obtain low-resistance of TiN layers as described by Oshimo.
Kumar modified by (Futase and Oshimo) does not expressly disclose the size of the grains of the TiN sub-layers (size of the grains of the 122, 132) subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make a subsequently grown tungsten seed layer be a continuous structure. 
However, the recitations of “the size of the grains of the TiN sub-layers subjected to…” are intended to be employed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add these recitations (“a size of the grains of the TiN sub-layers subjected to the annealing treatment is limited by the thickness of the corresponding TiN sub-layers subjected to the annealing treatment, and the size of grains of the TiN sub-layers subjected to the annealing treatment is limited to make a subsequently grown tungsten seed layer be a continuous structure”) into the claim.
Regarding claim 13, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 9, 
wherein, when the Ti layer (Kumar’s 120) is a single-layer structure (Kumar’s 120), a thickness of the Ti layer (Kumar’s 120) is 60Å-120Å (40-100 Angstroms described in [0019]), 
a total thickness of the TiN layer (Kumar’s 122, 132) is 20Å-40Å (Kumar’s 122 maybe in 10-30 Å described in [0020] and Kumar’s 132 maybe in 20-60 Å described in [0024]. Therefore, the total thickness is 20-100 Å, overlapping with the claimed range). 
 a thickness of the first TiN sub-layer (Kumar’s 122) is 10Å-20Å (in 10-30 Å described in [0020]), and 
a thickness of the second TiN sub-layer (Kumar’s 132) is 10Å-20Å (in 20-60 Å described in [0024]).  
Regarding claim 14, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 9, 
wherein, when the TiN layer (Kumar’s 120, 130) is divided into two TiN sub-layers (Kumar’s 120, 130) a thickness of the Ti layer (Kumar’s 120, 130 as addressed in claim 12) is 60Å-120Å (Kumar’s 120 maybe in 40-100 Å described in [0019] and Kumar’s 130 maybe in 1-35 Å described in [0022]. Therefore, the total thickness is 41-135 Å, overlapping with the claimed range), 
a thickness of the first Ti sub-layer (Kumar’s 120) is 40Å-100Å (40-100 Å described in [0019]), 
a thickness of the second Ti sub-layer (Kumar’s 130) is 10Å-20Å (1-35 Å described in [0022]), 
a total thickness of the TiN layer (Kumar’s 122, 132) is 20Å-40Å (Kumar’s 122 maybe in 10-30 Å described in [0020] and Kumar’s 132 maybe in 20-60 Å described in [0024]. Therefore, the total thickness is 20-100 Å, overlapping with the claimed range). 
 a thickness of the first TiN sub-layer (Kumar’s 122) is 10Å-20Å (in 10-30 Å described in [0020]), and 
a thickness of the second TiN sub-layer (Kumar’s 132) is 10Å-20Å (in 20-60 Å described in [0024]).
Regarding claim 15, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 9, 
wherein the TiN sub-layers (Kumar’s 122, 132) are all grown by adopting an atomic layer deposition process (Kumar’s ALD described in [0022]).  
Regarding claim 16, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 9, 
wherein a semiconductor device is formed on the silicon substrate (a semiconductor device on Kumar’s 110 as described in [0003]),
Kumar modified by (Futase and Oshimo) does not expressly discloses a technology node of the semiconductor device (Kumar’s semiconductor device) is less than 14nm.
However, this is the recitation of intended to be employed (the semiconductor device is intended to be employed in technology node less than 14nm). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add this recitation (“the technology node of the semiconductor device is less than 14nm”) into the claim.
Regarding claim 17, Kumar modified by (Futase and Oshimo) discloses the method of making the contact according to claim 16, 
wherein the semiconductor device (Kumar’s semiconductor device) comprises a FinFET (semiconductor device comprising FinFET is well known).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898